Citation Nr: 0123515	
Decision Date: 09/27/01    Archive Date: 10/02/01

DOCKET NO.  00-22 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether a notice of disagreement was timely filed to the 
rating decision denying entitlement to service connection for 
a nervous disorder in June 1978? 

2.  Entitlement to an effective date prior to August 25, 1999 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).  


WITNESS AT HEARING ON APPEAL

Appellant, and his spouse


ATTORNEY FOR THE BOARD

K. Johnson, Counsel



INTRODUCTION

The veteran served on active duty from July 1967 to July 
1969.

These matters came to the Board of Veterans' Appeals (Board) 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania.  


FINDINGS OF FACT

1.  In a June 1978 decision, the RO denied entitlement to 
service connection for "bad nerves" to include anxiety.

2.  The notice of denial of service connection for a 
"nervous condition" was sent by letter dated June 21, 1978.

3.  In March 1979, the RO received written communication from 
the veteran, through his United States Congressman, 
expressing his dissatisfaction or disagreement with the June 
1978 decision.  He timely and reasonably expressed his desire 
to contest the June 1978 result.  The RO thereafter continued 
to receive information from the veteran regarding his claim. 


CONCLUSION OF LAW

The veteran's March 1979 letter constitutes a timely notice 
of disagreement with the June 1978 RO rating action.  38 
U.S.C.A. §§ 5103A, 7105 (West 1991 and Supp. 2001); 38 C.F.R. 
§§ 20.200, 20.201, 20.302(a) (2000); 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records document injuries the veteran 
incurred while serving in combat in Vietnam.  The record also 
shows that in Vietnam the veteran was awarded the Combat 
Infantryman's Badge, three Bronze Stars, each with the device 
for valor, and three Purple Hearts.  

On May 2, 1978, VA received the veteran's claim of 
entitlement to service connection for "bad nerves."  The 
veteran reported that he had been under a private physician's 
care since 1970 and had been prescribed Valium.  The veteran 
referred to an unexplained "blackout" spell during service 
in 1968.  He noted that after his discharge from service he 
suffered from light headedness and muscle tension, and his 
physician placed him on medication for his nerves.  

In a May 1978 statement, W. F. Schwerin, M.D., listed office 
visits for 1977 and 1978, and the diagnosis of mild anxiety 
state.  In another May 1978 statement, C. D. Martin, M.D., 
reported that an examination revealed anxiety and tension 
states.  Dr. Martin reported 1971, 1973 and 1974 dates for 
the diagnosis.  

In a June 1978 decision, the RO denied the veteran's claim of 
service connection for "bad nerves."  In June 1978, the RO 
notified the appellant that service connection had been 
denied for a "nervous condition."

In a March 1979 letter to his United States Congressman, the 
veteran outlined various points concerning his claim of 
service connection for a nervous disorder.  The veteran also 
referred to the denial of his claim.  The letter was 
forwarded to VA for the appropriate action with regard to a 
review of the veteran's claim.  VA issued a letter in March 
1979 acknowledging the receipt of the correspondence.  

In an April 1979 letter issued before the June 1978 rating 
decision was final, see generally 38 U.S.C.A. § 7105, the RO 
directed the veteran to submit "new and material" evidence 
to "reopen" his claim.  In May 1979 letter, the veteran 
submitted a letter expressing his continued dissatisfaction 
with the VA's actions, and provided VA with a letter from his 
physician regarding his condition.  However, the RO continued 
to deny the claim by rating action of May 1979.  

Legal Analysis

In November 2000, the Veterans Claims Assistance Act of 2000 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)) was signed into law.  
Regulations implementing the Veterans Claims Assistance Act 
of 2000 are now published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326).  Except as specifically noted, 
the new regulations are effective November 9, 2000.  This 
liberalizing law is applicable to his appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991). 

Regarding the limited issue of the timely filing of the 
notice of disagreement, the Board finds that further 
development is not necessary as the evidence of record is 
sufficient to make a favorable determination in this 
instance.  Therefore, in light of such determination, the 
veteran would not be prejudiced by this decision without 
remanding for additional development, including the 
presentation of additional argument or evidence. See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

A written communication from a claimant or his representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a notice of disagreement.  While special wording 
is not required, the notice of disagreement must be in terms 
which can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  38 C.F.R. 
§ 20.201 (emphasis added).

Except in the case of simultaneously contested claims, a 
claimant, or his representative, must file a Notice of 
Disagreement with a determination by the agency of original 
jurisdiction within one year from the date that that agency 
mails notice of the determination to him or her.  Otherwise, 
that determination will become final.  The date of mailing 
the letter of notification of the determination will be 
presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely 
filed.  38 C.F.R. § 20.302(a). 

According to 38 C.F.R. § 20.302(a), the veteran had until 
June 1979 to submit a notice of disagreement to the denial of 
his claim of service connection for "bad nerves."  The 
evidence of record shows that the RO received the veteran's 
correspondence outlining his objections to the denial of his 
claim for a nervous disorder in March 1979.  The evidence of 
record also shows that the veteran continued to submit 
information for adjudication of his claim after the denial of 
the claim and receiving information in April 1979 regarding 
the purported need to submit "new and material" evidence, 
notwithstanding the absence of any finality.  The facts 
presented suggest that once the veteran became aware of the 
adverse decision, and of his procedural and appellate rights, 
he was prompted to pursue his appeal and filed the notice of 
disagreement which meets the requirements as per the 
applicable regulations.  The facts also show that he 
submitted evidence in the continued pursuit of establishing 
entitlement to service connection for a nervous disorder.  
Therefore, based on the overall evidence in this case, the 
Board finds that the March 1979 correspondence constitutes a 
notice of disagreement with the June 1978 adverse RO 
decision. 


ORDER

A timely notice of disagreement was submitted to the June 
1978 decision denying service connection for "bad nerves" 
to include anxiety.


REMAND

Entitlement to an Earlier Effective Date

As discussed above, the veteran was diagnosed with an anxiety 
state in the 1970's.  Service connection is currently in 
effect for PTSD.  Both disorders are anxiety neuroses and 
both are rated under the provisions of 38 C.F.R. § 4.130 
(2000).  At this point, however, it is unclear whether the 
anxiety disorder diagnosed in the 1970's was the prodromal 
presentation of the veteran's currently diagnosed PTSD.  
Therefore, the Board finds that the claim of entitlement to 
service connection for a nervous disorder, which has been 
open continuously since 1978, and the matter of entitlement 
to an earlier effective date for the grant of service 
connection for PTSD, are so closely related that a remand is 
required.  This will provide the RO an opportunity to 
readjudicate the claim of entitlement to service connection 
for a nervous disorder prior to the Board's addressing the 
issue of entitlement to an earlier effective date.  In this 
respect the Board notes that if the 1971 and/or later 
diagnoses of an anxiety disorder were the prodromal signs of 
the currently diagnosed PTSD, then it is theoretically 
possible that the effective date for the grant of service 
connection for PTSD should stem from the appellant's initial 
claim of entitlement to service connection presented in May 
1978.  The United States Court of Appeals for Veterans Claims 
(Court) has directed, however, that if one claim is 
inextricably intertwined with another not ready for Board 
review, the other claim must first be adjudicated by the RO.  
Harris v. Derwinski, 1 Vet. App. 180 (1991).  In this case, 
the claim of entitlement to an earlier effective date for the 
grant of entitlement to service connection for PTSD is not 
ready for appellate review until the veteran's appeal of the 
denial of entitlement to service connection for a nervous 
disorder is readjudicated by the RO.

As discussed above, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 became law.  This act 
introduces several fundamental changes into VA's adjudication 
process which impact on the veteran's claims.  As these 
procedures could not have been followed by the RO in the 
matters at issue, and as these procedures are more favorable 
to the appellant than those previously in effect, further 
development is in order.  Bernard, 4 Vet. App. at 392-94; 
Karnas, 1 Vet. App. at 312-13.

Finally, as determined above, the issue of entitlement to 
service connection for a nervous disorder remains pending 
because the veteran filed a timely notice of disagreement 
with the June 1978 denial of his claim.  A statement of the 
case addressing that issue, however, has yet to be issued.  
Therefore, under Manlincon v. West, 12 Vet. App. 238 (1999) 
this claim must be remanded to the RO.  

Accordingly, these issues are remanded to the RO for the 
following actions:

1.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any additional argument or 
pertinent evidence in support of his 
claims for entitlement to service 
connection for a nervous disorder, and 
entitlement to an earlier effective date 
for service connection for PTSD.  This 
evidence may include medical records of 
care for a psychiatric disorder.  Based 
on his response, the RO should attempt to 
procure copies of all records that have 
not previously been obtained from all 
identified treatment sources.  Duplicate 
records are neither necessary nor 
desirable.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.

3.  The veteran should then, in 
accordance with the VCAA, be afforded a 
comprehensive VA psychiatric examination 
for the purpose of determining whether it 
is at least as likely as not that the 
1971, 1973, and 1974 diagnoses of anxiety 
and tension states were the prodromal 
signs of the currently diagnosed PTSD.  
The examiner should further offer an 
opinion as to when PTSD first became 
clinically manifest.  The claims file 
must be made available to, and it must be 
reviewed by the examiner prior to the 
requested study.  The examination report 
should reflect that such a review was 
made.  All tests deemed necessary by the 
examiner are to be performed.  The 
examiner must provide a comprehensive 
report including a complete rationale for 
all conclusions reached.  The examination 
report should be typed.

4.  The RO should then readjudicate the 
veteran's claim of entitlement to 
service connection for a nervous 
disorder.  If the benefit sought on 
appeal remains denied, a statement of 
the case should be issued.  The veteran 
is hereby informed that under 
38 U.S.C.A. § 7105 he will only have 60 
days within which to perfect an appeal 
to the Board after any statement of the 
case is issued.  If he does file a 
timely appeal, that issue should be 
certified to the Board.

5.  The RO should also review the claims 
file and ensure that all necessary 
development has been conducted and 
completed in full as required under 38 
U.S.C.A. § 5103A (West Supp. 2001) and 66 
Fed. Reg. 45, 620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  If any development 
pertaining to the claim is incomplete, 
appropriate corrective action is to be 
implemented.  Thereafter, the RO should 
readjudicate the veteran's claim of 
entitlement to an earlier effective date 
for entitlement to service connection for 
PTSD.  If that issue remains denied, the 
RO should provide the appellant with a 
supplemental statement of the case and 
provide an adequate opportunity to 
respond.  The case should then be 
returned to the Board for appellate 
review.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

